DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2020-074224 filed on 04/17/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claim 1 is directed towards an apparatus.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to an abstract idea.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claim 1 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, furthermore, includes mathematical concept and as such is directed toward and abstract idea. The claim consists of calculating a correction travel route based on the target route, calculating a control target value of the vehicle so as to make the vehicle travel on the correction travel route, calculation the correction travel route using an evaluation function for evaluation of the correction travel route. All the calculation steps are mathematical concepts and can be considered mental process performed in a human mind or with pen and paper using equations and formulas. The claim consists of the limitations: the correction travel route includes plural prediction points that the vehicle passes through and the valuation function is a sum that is acquired by weighing an evaluation value, a time interval between each adjacent pair of the prediction points of the plural points is set to be increased from a near side to a far side, these limitations are definitions of functions, variables and equations to be used in the mathematical calculations. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract solution having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. 
CONCLUSION
Thus, since claim 1: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that the claims are directed towards non-statutory subject matter.
Claims 2-4, 6, 7 is further defining equations to be used in the mathematical calculations and thus are part of the abstract idea.
Claim 3 is further defining equations to be used in the mathematical calculations and thus are part of the abstract idea.
Claim 4 is further defining equations to be used in the mathematical calculations and thus are part of the abstract idea.
Claims 10-14 further define equations and functions to be used in the mathematical calculations and thus are part of the abstract idea.
Allowable Subject Matter
Claim 1 would be allowable if written to overcome the 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 would be allowable for disclosing a vehicle control apparatus for assisting with driving of a vehicle, wherein the vehicle control apparatus is configured to repeatedly execute, in specified control cycles: processing to calculate a target travel route of the vehicle; and processing to calculate a correction travel route based on the target travel route under a specified constraint condition using a vehicle model for estimation of behavior of the vehicle and to calculate a control target value of the vehicle so as to make the vehicle travel on the correction travel route, when calculating the correction travel route, the vehicle control apparatus calculates the correction travel route using an evaluation function for evaluation of the correction travel route under the constraint condition to minimize a difference in the correction travel route from the target travel route, the correction travel route includes plural prediction points that the vehicle passes before lapse of a specified prediction period, and the evaluation function is a sum that is acquired by weighting an evaluation value at each of the prediction points by a weight coefficient that is set for each of the prediction points, and
a time interval between each adjacent pair of the prediction points of the plural prediction points is set to be increased from a near side toward a far side from the vehicle, and the weight coefficient, which is set for each of the prediction points, is set such that weight at the prediction point on the far side from the vehicle is less than weight at the prediction point on the near side of the vehicle.
Claims 2-14 would be allowable for depending on claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
JP57655222 discloses MPC control wherein the weighting of the constraint is increased as the sample interval is increased.
US20210188356 discloses correcting a traveling course by setting an upper limit line of a permissible relative speed with respect to the surrounding object, and deriving an evaluation function and a limiting condition.
US20200369284 disclosing applying a cost function to reduce a steady-state tracking error in the one or more control commands from the MPC solver and applying the one or more control commands to alter positions of the one or more actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664